Exhibit 10.2
Grant No.: OPT-____
Unilife Corporation
Nonstatutory Stock Option Notice
This Nonstatutory Stock Option Notice (the “Notice”) evidences the award of
stock options (each, an “Option” or collectively, the “Options”) that have been
granted to you, [NAME], subject to and conditioned upon your agreement to the
terms of the attached Nonstatutory Stock Option Agreement (the “Agreement”). The
Options entitle you to purchase shares of common stock, par value US$0.01 per
share (“Shares”), of Unilife Corporation, a Delaware corporation (the
“Company”), under the Unilife Corporation 2009 Stock Incentive Plan (the
“Plan”). The number of Shares you may purchase and the exercise price at which
you may purchase them are specified below. This Notice constitutes part of and
is subject to the terms and provisions of the Agreement and the Plan, which are
incorporated by reference herein. [You must return an executed copy of this
Notice to the Company within 30 days of the date hereof. If you fail to do so,
the Options may be rendered null and void in the Company’s discretion.]
Grant Date: [GRANT DATE]
Number of Options: [NUMBER] Options, each permitting the purchase of one Share
Exercise Price: US$[PRICE] per Option
Expiration Date: The Options expire at 5:00 p.m. US Eastern Time on the fifth
anniversary of the Grant Date (the “Expiration Date”), unless fully exercised or
terminated earlier.
Exercisability Schedule: Subject to the terms and conditions described in the
Agreement, the Options become vested and exercisable in accordance with the
schedule below:

  (a)  
[NUMBER] of the Options become vested and exercisable on the first anniversary
of the Grant Date,
    (b)  
[NUMBER] of the Options become vested and exercisable on the second anniversary
of the Grant Date,
    (c)  
[NUMBER] of the Options become vested and exercisable on the third anniversary
of the Grant Date, and
    (d)  
[NUMBER] of the Options become vested and exercisable on the fourth anniversary
of the Grant Date.

Acceleration Events: All of the Options, to the extent not earlier terminated or
forfeited, will become vested and exercisable immediately before and contingent
upon the occurrence of a Change in Control (notwithstanding whether your Service
continues after the Change in Control), upon your death, or upon your ceasing to
be employed by the Company by reason of Disability.

                  UNILIFE CORPORATION    
 
           
 
  By:        
 
     
 
   
 
           
 
  Date:        
 
     
 
   

I acknowledge that I have carefully read the attached Agreement and the
prospectus for the Plan and agree to be bound by all of the provisions set forth
in these documents.

                  OPTIONEE    
 
                     
 
  [NAME]        
 
           
 
  Date:        
 
           

 

 



--------------------------------------------------------------------------------



 



Grant No.: OPT-____
Nonstatutory Stock Option Agreement
under the
Unilife Corporation 2009 Stock Incentive Plan
1. Terminology. Capitalized terms used in this Agreement are defined in the
correlating Stock Option Notice and/or the Glossary at the end of the Agreement.
2. Exercise of Options.
(a) Exercisability. The Options will become exercisable in accordance with the
Exercisability Schedule set forth in the Notice, so long as you are in the
Service of the Company from the Grant Date through the applicable exercisability
dates. None of the Options will become exercisable after your Service with the
Company ceases, unless the Notice provides otherwise with respect to
exercisability that arises as a result of your cessation of Service.
(b) Right to Exercise. You may exercise the Options, to the extent exercisable,
at any time on or before 5:00 p.m. US Eastern Time on the Expiration Date or the
earlier termination of the Options, unless otherwise provided under applicable
law. Notwithstanding the foregoing, if at any time the Administrator determines
that the delivery of Shares under the Plan or this Agreement is or may be
unlawful under the laws of any applicable jurisdiction, or US Federal, state or
non-US securities laws, the right to exercise the Options or receive Shares
pursuant to the Options shall be suspended until the Administrator determines
that such delivery is lawful. Section 3 below describes certain limitations on
exercise of the Options that apply in the event of your death, Total and
Permanent Disability, or termination of Service. The Options may be exercised
only in multiples of whole Shares and may not be exercised at any one time as to
fewer than one hundred Shares (or such lesser number of Shares as to which the
Options are then exercisable). No fractional Shares will be issued under the
Options.
(c) Exercise Procedure. In order to exercise the Options, you must provide the
following items to the Secretary of the Company or his or her delegate before
the expiration or termination of the Options:

  (i)  
notice, in such manner and form as the Administrator may require from time to
time, specifying the number of Shares to be purchased under the Options;
    (ii)  
full payment of the Exercise Price for the Shares or properly executed,
irrevocable instructions, in such manner and form as the Administrator may
require from time to time, to effectuate a broker-assisted cashless exercise,
each in accordance with Section 2(d) of this Agreement; and
    (iii)  
full payment of applicable withholding taxes pursuant to Section 6 of this
Agreement.

An exercise will not be effective until the Secretary of the Company or his or
her delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies with all applicable US Federal, state and non-US
securities laws.

 

- 1 -



--------------------------------------------------------------------------------



 



(d) Method of Payment. You may pay the Exercise Price by:

  (i)  
delivery of cash, certified or cashier’s check, money order or other cash
equivalent acceptable to the Administrator in its discretion;
    (ii)  
a broker-assisted cashless exercise in accordance with Regulation T of the Board
of Governors of the Federal Reserve System (or in accordance with the rules of
another applicable regulatory body) through a brokerage firm approved by the
Administrator;
    (iii)  
subject to such limits as the Administrator may impose from time to time, tender
(via actual delivery or attestation) to the Company of other Shares or CHESS
Depository Interests of the Company which have a Fair Market Value on the date
of tender equal to the Exercise Price;
    (iv)  
any other method approved by the Administrator; or
    (v)  
any combination of the foregoing.

(e) Issuance of Shares upon Exercise. The Company shall issue to you the Shares
underlying the Options you exercise as soon as practicable after the exercise
date, subject to the Company’s receipt of the aggregate exercise price and the
requisite withholding taxes, if any. Upon issuance of such Shares, the Company
may deliver, subject to the provisions of Section 7 below, such Shares on your
behalf electronically to the Company’s designated stock plan administrator or
such other broker-dealer as the Company may choose at its sole discretion,
within reason, or may retain such Shares in uncertificated book-entry form. Any
share certificates delivered will, unless the Shares are registered or an
exemption from registration is available under applicable Federal and state law,
bear a legend restricting transferability of such Shares. If you exercise an
Option when CHESS Depository Interests of the Company are listed for trading on
the ASX, you may request that the Shares acquired upon exercise be delivered in
the form of CHESS Depository Interests.
3. Termination of Service.
(a) Termination of Unexercisable Options. If your Service with the Company
ceases for any reason, the Options that are then unexercisable, after giving
effect to any exercise acceleration provisions set forth on the Notice, will
terminate immediately upon such cessation.
(b) Exercise Period Following Termination of Service. If your Service with the
Company ceases for any reason other than discharge for Cause, the Options that
are then exercisable, after giving effect to any exercise acceleration
provisions set forth on the Notice, will terminate upon the earliest of:

  (i)  
the expiration of 30 days following such cessation, if your Service ceases on
account of (1) your termination by the Company other than a discharge for Cause,
or (2) your voluntary termination other than for Total and Permanent Disability
or death;
    (ii)  
the expiration of 12 months following such cessation, if your Service ceases on
account of your Total and Permanent Disability or death;
    (iii)  
the expiration of 12 months following your death, if your death occurs during
the periods described in clauses (i) or (ii) of this Section 3(b), as
applicable; or
    (iv)  
the Expiration Date.

In the event of your death, the exercisable Options may be exercised by your
executor, personal representative, or the person(s) to whom the Options are
transferred by will or the laws of descent and distribution.
(c) Misconduct. The Options will terminate in their entirety, regardless of
whether the Options are then exercisable, immediately upon your discharge from
Service for Cause, or upon your commission of any of the following acts during
the exercise period (including following your termination of Service): (i) fraud
on or misappropriation of any funds or property of the Company, or (ii) your
breach of any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company, as determined by the Administrator, which
determination will be conclusive.

 

- 2 -



--------------------------------------------------------------------------------



 



4. Nontransferability of Options. These Options and, before exercise, the
underlying Shares, are nontransferable otherwise than by will or the laws of
descent and distribution and during your lifetime, the Options may be exercised
only by you or, during the period you are under a legal disability, by your
guardian or legal representative. Except as provided above, the Options and,
before exercise, the underlying Shares may not be assigned, transferred,
pledged, hypothecated, subjected to any “put equivalent position,” “call
equivalent position” (as each preceding term is defined by Rule 16(a)-1 under
the Securities Exchange Act of 1934), or short position, or disposed of in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.
5. Nonqualified Nature of the Options. The Options are not intended to qualify
as incentive stock options within the meaning of Code section 422, and this
Agreement shall be so construed. You hereby acknowledge that, upon exercise of
the Options, you will recognize compensation income in an amount equal to the
excess of the then Fair Market Value of the Shares over the Exercise Price and
must comply with the provisions of Section 6 of this Agreement with respect to
any tax withholding obligations that arise as a result of such exercise.
6. Withholding of Taxes. At the time the Options are exercised, in whole or in
part, or at any time thereafter as requested by the Company, you hereby
authorize withholding from payroll or any other payment of any kind due to you
and otherwise agree to make adequate provision for non-US, US Federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the Options. The Company may require you to make a cash payment to cover
any withholding tax obligation as a condition of exercise of the Options or
issuance of share certificates representing Shares.
The Administrator may, in its sole discretion, permit you to satisfy, in whole
or in part, any withholding tax obligation which may arise in connection with
the Options either by electing to have the Company withhold from the Shares to
be issued upon exercise that number of Shares, or by electing to deliver to the
Company already-owned Shares, in either case having a Fair Market Value not in
excess of the amount necessary to satisfy the statutory minimum withholding
amount due.
7. Adjustments. The Administrator may make various adjustments to your Options,
including adjustments to the number and type of securities subject to the
Options and the Exercise Price, in accordance with the terms of the Plan. In the
event of any transaction resulting in a Change in Control (as defined in the
Plan) of the Company, the outstanding Options will terminate upon the effective
time of such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of such Options by, or for the
substitution of the equivalent awards of, the surviving or successor entity or a
parent thereof. In the event of such termination, you will be permitted,
immediately before the Change in Control, to exercise the outstanding Options.
8. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement will alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between you and the Company, or as a
contractual right for you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the failure of any of the
Options to become exercisable or any other adverse effect on your interests
under the Plan or this Agreement.
9. No Rights as a Stockholder. You shall not have any of the rights of a
stockholder with respect to the Shares until such Shares have been issued to you
upon the due exercise of the Options. No adjustment will be made for dividends
or distributions or other rights for which the record date is prior to the date
such Shares are issued.

 

- 3 -



--------------------------------------------------------------------------------



 



10. The Company’s Rights. The existence of the Options shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
11. Entire Agreement. This Agreement, together with the correlating Nonstatutory
Stock Option Notice and the Plan, contain the entire agreement between you and
the Company with respect to the Options. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Options shall be
void and ineffective for all purposes.
12. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Shares as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by you and the Company.
13. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Any conflict
between the terms of this Agreement and the Plan shall be resolved in accordance
with the terms of the Plan. In the event of any ambiguity in this Agreement or
any matters as to which this Agreement is silent, the Plan shall govern. A copy
of the Plan is available upon request to the Administrator.
14. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include the city and state in which the principal executive offices of the
Company are located on the date on which the suit arises, and you hereby agree
and submit to the personal jurisdiction and venue thereof.
15. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
16. Section 409A. This Agreement and the Options granted hereunder are intended
to comply with, or otherwise be exempt from, Section 409A of the Code. Nothing
in the Plan or this Agreement shall be construed as including any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise of the Options. Should any provision of the Plan or this
Agreement be found not to comply with, or otherwise be exempt from, the
provisions of Section 409A of the Code, it may be modified and given effect, in
the sole discretion of the Administrator and without requiring your consent, in
such manner as the Administrator determines to be necessary or appropriate to
comply with, or to effectuate an exemption from, Section 409A of the Code. The
foregoing, however, shall not be construed as a guarantee by the Company of any
particular tax effect to you.
17. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Options, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

 

- 4 -



--------------------------------------------------------------------------------



 



18. No Future Entitlement. By execution of the Notice, you acknowledge and agree
that: (i) the grant of these Options is a one-time benefit which does not create
any contractual or other right to receive future grants of stock options, or
compensation in lieu of stock options, even if stock options have been granted
repeatedly in the past; (ii) all determinations with respect to any such future
grants, including, but not limited to, the times when stock options shall be
granted or shall become exercisable, the maximum number of shares subject to
each stock option, and the purchase price, will be at the sole discretion of the
Administrator; (iii) the value of these Options is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;
(iv) the value of these Options is not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments or
similar payments, or bonuses, long-service awards, pension or retirement
benefits; (v) the vesting of these Options ceases upon termination of employment
with the Company or transfer of employment from the Company, or other cessation
of eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (vi) if the underlying Shares do not increase in value, these
Options will have no value, nor does the Company guarantee any future value; and
(vii) no claim or entitlement to compensation or damages arises if these Options
do not increase in value and you irrevocably release the Company from any such
claim that does arise.
19. Personal Data. For the exclusive purpose of implementing, administering and
managing these Options, you, by execution of the Notice, consent to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors. You
understand that personal data (including but not limited to, name, home address,
telephone number, employee number, employment status, social security number,
tax identification number, date of birth, nationality, job and payroll location,
data for tax withholding purposes and shares awarded, cancelled, exercised,
vested and unvested) may be transferred to third parties assisting in the
implementation, administration and management of these Options and the Plan and
you expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer and manage these Options. You understand that you may, at any time,
request a list with the names and addresses of any potential recipients of the
personal data, view data, request additional information about the storage and
processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Secretary. You understand, however, that refusing or withdrawing
your consent may affect your ability to accept a stock option.
{Glossary begins on next page}

 

- 5 -



--------------------------------------------------------------------------------



 



GLOSSARY
(a) “Administrator” means the Board of Directors of Unilife Corporation or such
committee or committees appointed by the Board to administer the Plan.
(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Unilife Corporation
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the total combined voting power or value of all classes of stock or interests
of the entity, or the power to direct the management and policies of the entity,
by contract or otherwise.
(c) “ASX” means ASX Limited ACN 008 624 691 or the securities market which it
operates, as the context requires.
(d) “Cause” has the meaning ascribed to such term or words of similar import in
your written employment or service contract with the Company as in effect at the
time at issue and, in the absence of such agreement or definition, means
termination of your employment for any one or more of the following:
(i) material neglect of your assigned duties or intentional refusal to perform
your assigned duties, which continues uncured for 30 days following receipt of
written notice of such deficiency from your immediate supervisor or the Chief
Executive Officer; (ii) an act of dishonesty intended to result in gain or
personal enrichment; (iii) engaging in illegal conduct; (iv) committing a crime;
(v) engaging in any act of moral turpitude that causes harm to the Company or
its reputation; (vi) intentionally breaching, in any material respect, the terms
of any agreement with the Company; or (vii) commencement of employment with any
other employer while an employee of the Company without the prior written
consent of the Chief Executive Officer. Any determination of “Cause” as used
herein will be made in good faith by the Chief Executive Officer.
(e) “Change in Control” has the meaning ascribed thereto in the Plan.
(f) “Chief Executive Officer” means either or both of the Chief Executive
Officer of Unilife Corporation or of the entity with which you are employed.
(g) “Code” means the Internal Revenue Code of 1986, as amended.
(h) “Company” means Unilife Corporation and its Affiliates, except where the
context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Unilife Corporation.
(i) “Disability” means any medically determinable physical or mental impairment
that is expected to be permanent in nature and which renders you, in the good
faith judgment of the Administrator, unable to perform the essential duties of
your position.
(j) “Fair Market Value” has the meaning ascribed thereto in the Plan.

 

- 6 -



--------------------------------------------------------------------------------



 



(k) “Notice” or “Nonstatutory Stock Option Notice” means the Nonstatutory Stock
Option Notice evidencing the award of the Options that correlates with and makes
up a part of this Agreement.
(l) “Service” means your employment with the Company and its Affiliates. Your
Service with the Company and its Affiliates will be considered to have ceased
if, immediately after a sale, merger or other corporate transaction, the trade,
business or entity with which you are employed or otherwise have a service
relationship is not Unilife Corporation or its successor, or an Affiliate of
Unilife Corporation or its successor.
(m) “Shares” means shares of common stock of the Company, par value US$0.01 per
share.
(n) “You”; “Your”. “You” or “your” means the recipient of the award of Options
as reflected on the Stock Option Notice. Whenever the Agreement refers to “you”
under circumstances where the provision should logically be construed, as
determined by the Administrator, to apply to your estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, the word “you” shall be deemed to
include such person.
{End of Agreement}

 

- 7 -